
	
		I
		111th CONGRESS
		2d Session
		H. R. 4996
		IN THE HOUSE OF REPRESENTATIVES
		
			April 13, 2010
			Ms. Foxx (for
			 herself, Mr. McClintock,
			 Mrs. McMorris Rodgers,
			 Mr. Lamborn,
			 Mr. Franks of Arizona,
			 Mr. Broun of Georgia,
			 Mr. Bishop of Utah,
			 Mr. Chaffetz,
			 Mr. Rohrabacher,
			 Mr. Garrett of New Jersey,
			 Mr. Flake,
			 Mrs. Lummis, and
			 Mr. Duncan) introduced the following
			 bill; which was referred to the Committee
			 on Natural Resources
		
		A BILL
		To provide for congressional approval of national
		  monuments and restrictions on the use of national monuments.
	
	
		1.Short titleThis Act may be cited as the
			 Preserve Land Freedom For Americans
			 Act of 2010.
		2.Designation of
			 national monumentsThe Act of
			 June 8, 1906 (16 U.S.C. 431 et seq.) is amended—
			(1)in section 2 (16 U.S.C. 431), by striking
			 Sec. 2.
			 That the and inserting the following:
				
					2.Designation of
				national monumentsAfter
				obtaining congressional approval of the proposed national monument and
				certifying compliance with the National
				Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) with
				respect to the proposed national monument,
				the
					;
				and
			(2)by adding at the
			 end the following:
				
					5.Restrictions on
				public useThe Secretary of
				the Interior shall not implement any restrictions on the public use of a
				national monument until the expiration of an appropriate review period (as
				determined by the Secretary of the Interior) providing for public input and
				congressional
				approval.
					.
			
